Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejoinder
Claims 6, 11-17 and 21 are allowable. Claims 7-8 and 18-20 previously withdrawn from consideration as a result of a restriction requirement, include the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement amongst inventions I -III, as set forth in the Office action mailed on 4/30/20, is hereby withdrawn and claims 7-8 and 18-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Sunhee Lee on 02/03/21.
The application has been amended as follows: 
Claims 7, 8 and 18 have been rewritten as follows:
Claim 7 (Currently amended)
A method for enhancing Th2 immune response and inhibiting Th1 immune response comprising treating nerve cells of a subject in need thereof, by administering to the subject in need thereof, an effective amount of  PIP (phytosphingosine-1-phosphate), cPIP (O-cyclic PIP), or NAPS-l-P (N-acetyl phytosphingosine-1-phosphate), or a pharmaceutically acceptable salt thereof.

Claim 8 (Currently amended)
A method for inhibiting neuronal cell death caused by oxidative stress or amyloid beta peptide in a subject in need thereof, comprising treating nerve cells by administering to the subject in need thereof, an effective amount of PIP (phytosphingosine-1-phosphate), cPIP (O-cyclic PIP) or NAPS-l-P (N-acetyl phytosphingosine-1-phosphate), or a pharmaceutically acceptable salt thereof.

Claim 18 (Currently amended)
A method of vaccination of a subject, comprising administering an immunogenic composition comprising an amyloid beta (AP) antigen 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record (WO 2012/134134, presented in IDS) does not teach, suggest or disclose the claimed method of treating dementia or inhibiting neuronal cell death caused by oxidative beta peptide in a subject by administering the claimed PIP (phytosphingosine-1-phosphate), cPIP (O-cyclic PIP) or NAPS-l-P (N-acetyl phytosphingosine-1-phosphate), or a pharmaceutically acceptable salt thereof. The prior art does not teach the use of the claimed phytosphingosine-l-phosphate or a derivative thereof as an immune enhancer or a pharmaceutical composition for treating dementia. Additionally, the instant specification and figures demonstrate results that indicate that PIP or the derivatives thereof were substances that enhance the nerve cell protecting-effect, reduce side effects by inhibiting the Th1 immune response, and increase the production of antibodies. The claimed invention is therefore novel and distinguished from prior art of record.
The drawings filed on 5/15/19 have been accepted.

Claims 6-8 and 11-21 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612